PD-0201-15
                              Darius D. Briggs         #1856005

                              9601 Spur 591

                              Amarillo,     Texas     79107-9606

                              March   27,   2015
                                                                         FILED \H
Clerk    of    the    Court                                      COURT OF CRIMINAL APPEALS
Texas Court of Criminal Appeals                                        APR 17 2015
P.O. Box 12308/          Capitol Station
Austin,       Texas     78711-2308                                   Abel Acosta, Clerk

Re:    Briggs    v.   State
       PD-0201-15


Dear    Clerk:


        Please find enclosed a copy of my motion for enlargement of
time and my motion for rehearing.                   Please file them amongst the
papers of the cause and bring them to the attention of the Court.

        I am enclosing an additional copy of this cover letter for
file stamping to verify receipt and presentation.                      Please return
it to me in the postpaid envelope provided.

        Thank you for your time and help.


                                                    Sincerely,




                                               ^) ^ K ^ ^%^
                                                    Darius D. Briggs

cc:    Nathaniel Munier
       State Prosecuting Attorney
       file
                                                            RECEIVED II 0
                                                           C0UWOFCfilMlNW.«PPEMS
                                                                   APR 07 2011
                                                             Ab®« Acosta, Clerk
                              Darius D. Briggs      #1856005

                              9601 Spur 591

                              Amarillo,   Texas    79107-9606

                              March_£Z,   2015

Clerk    of    the    Court

Texas Court of Criminal Appeals
P.O.    Box 12308/       Capitol Station
Austin,       Texas     78711-2308


Re:    Briggs v.      State
       PD-0201-15


Dear    Clerk:


        Please find enclosed a copy of my motion for enlargement of
time and my motion for rehearing.                Please file them amongst the
papers of the cause and bring them to the attention of the Court,

        I am enclosing an additional copy of this cover letter for
file stamping to verify receipt and presentation.                   Please return
it to me in the postpaid envelope provided.

        Thank you for your time and help.


                                                 Sincerely/




                                                 Darius D. Briggs

cc:     Nathaniel Munier
       State Prosecuting Attorney
       file
                                NO.    -     Pn-0201-15                 .

                                             IN    THE


                              COURT    OF    CRIMINAL          APPEALS


                                       AUSTIN,          TEXAS



                                     DARIUS       D.    BRIGGS


                                                  V.


                                    THE    STATE       OF    TEXAS



                         From Appeal No. 01-13-00291-CR

                         Trial Cause No.               12-04-03646-CR

                                    Montgomery County



            PETITIONER'S       MOTION        FOR    THE       ENLARGEMENT       OF    TIME

                        TO   FILE    HIS    MOTION          FOR   REHEARING



TO   THE   HONORABLE     JUDGES       OF    THE    COURT      OF     CRIMINAL    APPEALS:


       COMES NOW/       Darius Briggs,             Petitioner pro se,                and moves this

Honorable       Court   for   an    extension           of    time    in which       to   file    his


pro se motion for a rehearing of the Court's February 26,                                         2015

denial     of   Petitioner's        motion        for    an    extension    of       time    to   file

a Petition For Discretionary Review.                              In support thereof,             would

show the following:

       On February 26, 2015,                the Court denied Petitioner's pro se

attempt at obtaining extra time to file a PDR.                                  The first

Petitioner heard.of           the decision was when he received                             the

postcard sent to him by the Clerk.                            That postcard was not

postmarked until March 4,                  2015, and Petitioner received it from
the prison officials until March              10    , 2015.     Petitioner

understands that L". the Rules,    10.5 and 79.1,        require that he file

this motion within 15 days of the Court's order.                   In this case
                  Mf-ch
that would be F-obcuary 13,       2015.       Petitioner has virtually no

legal knowledge and has had to find another offender to help him

in drafting this motion and in presenting his appellate claims

(if the Court will allow such).           Petitioner explains that

impediment further in his Motion for Rehearing which he is

providing the Court along with this motion.                   Petitioner,    therefore,

is asking the Court for an extension of only •-- -14".-"'. days as he

is submitting these pleadings to the prison officials for mailing

on March   27,   2015.


     Petitioner has now been informed of the importance of his

timely compliance with the Court's rules and.of the limited

nature of a PDR review.      Petitioner sincerely believes that he

does have an argument worthy of the Court's limited time and

prays the Court make provision for him to be able to present

his argument(s) taking into consideration the impediments that

have affected his ability to do so thus far.

     WHEREFORE,     PREMISES CONSIDERED,           Petitioner prays the

Honorable Court grant this motion and allow the filing of the

accompanying Motion For Rehearing.


                                               Respectfully submitted,




                                              ^      tfsvoou.    AH0L
                                      2   -
                                                Darius D.   Briggs #1856005
                                                9601 Spur 591

                                                Amarillo,   Texas   79107-9606




                         UNSWORN       DECLARATION



     I, Darius Briggs,    being presently imprisoned in Potter

County, Texas,   and under penalty of perjury, do hereby affirm

that the foregoing facts are true and correct.


Executed on this the 2 1 7^ day of jAltf /?C^                        , 2015.




                                                3^ JUtsOU*-     /Istt&aA
                                                Petitioner/Affian




                                   -    3   -
                                  NO.            PD-0201-15

                                            IN    THE


                             COURT    OF    CRIMINAL         APPEALS


                                      AUSTIN,         TEXAS



                                   DARIUS        D.    BRIGGS


                                                 v.



                                  THE     STATE       OF   TEXAS




                        From Appeal No. 01-13-00291-CR

                        Trial     Cause     No.       12-04-03646-CR

                                   Montgomery County


                PETITIONER'S MOTION FOR A REHEARING AND/OR

            A   RECONSIDERATION OF THE FEBRUARY                    26/,   2015 ORDER



TO    THE   HONORABLE    JUDGES      OF    THE   COURT OF         CRIMINAL    APPEALS:


        COMES NOW,      Petitioner Darius Briggs,                   pro se,    and pursuant

to Rule 79.2 of the Texas Rules of Appellate Procedure,                                  and moves

the Court for a rehearing and/or reconsideration of its February

26,    2015 denial      of   an   extension       to       file   his   Petition   for

Discretionary Review.             The Clerk notified Briggs of the order by

postcard,       resulting in his having no idea why the Court denied

his extension request.               Briggs, in this motion,                 seeks to

justify his valid need for that extension and to obtain the

Court's permission for it.                  In support thereof, would show the

following:
      Briggs was convicted in the 435th District Court of

Montgomery County,       Texas,   of the offense of violating a rule/

condition imposed upon him as part ot his being civilly committed

as a Sexually Violent Predator ("SVP").               That conviction occurred

in Cause No. 12-04-03646-CR with Briggs being assessed a- LIFE

sentence.     Briggs appealed to the Court of Appeals for the First

Supreme Judicial District.          The case was affirmed on       December

•J-8 .. , 2014.     As best Briggs can calculate, his PDR was due on
or before .January        ",, -. 17 ,, 2015.      Briggs, because of the

impediments/limitations addressed below,              was unable to file his

motion for an extension of time vmM r . Pshrnary . _j_3                , 2015.

On February 26,       2015,   the Court denied that motion.

                                         II



      While the Court is well aware of the normal impediments

Texas prisoners face when filing PDR's,              Briggs would inform the

Court that he faced a number of others,              unique to his individual

situation.        First, and foremost, Briggs is not only a convicted

sex offender,       but he has been labeled by the State as being a

SVP as well.       Unlike the average Texas prisoner (if there is

such a thing),       Briggs can not just go up to some other offender

and ask him for help on his appeal.               In doing so he is,   in all

                                     -   2    -



        Briggs is determining the filing dates based upon the prison mailbox
  rule holding the filing occurrs when he turns it over to the prison officials
  for mailing.
actuality,       risking nis life by doing so.             It is common knowledge

that sex offenders are a disfavored class of offenders,                    even in

prison. As such,            Briggs has had to be extremely careful in

trying to find someone who could help him in his appeallate

efforts,       someone whom he      also   could   trust   not   to broadcast    the

nature of his criminal history and conviction to the prison

population.           That was a difficult and time consuming step of

faith    for    him    to   take.


        Briggs also finds nimseif confined on a unit where the law

library staff seem to believe it is their duty to impede offender

access to that library's holdings and the information contained

therein.        Briggs has been subject to the prison disciplinary

process and punishment because the offender he found to help him

simply handed him back his attorney correspondence while they

were in theolaw library working on this case (A "trafficking and

trading" offense),            something that would not have occurred on any

other TDCJ unit.             Because of the law library•staff's treatment,

Briggs has been pretty well limited to meeting with the offender

helpinghim only once per week.

        Handling as many pro se prisoner fiimgs as it does,                     the

Court is surely aware that in 2009 the state's prison officials

ceased providing new volumes of Texas Southwestern 3rd, Federal

Supplement 2d,          Federal Reporter 3d,       and Supreme Court Reporters,

along with their pocket parts.               In 2012,      the agency ceased

providing any new volumes of West's Texas Digest 2d, or its

pocket parts.           In that same time period/          those officials removed

ail the Shepard's Citations from the prison law libraries as
well.        Those officials do not provide trained legal assistance

to tnose they are imprisoning.

        The only way $riggs can now obtain access to current case

law,    Shepard's citations/          and/or current updates to the Digest/

is to submit the correct citation (a limit of three per law

library session) to the prison officials and they obtain them

off a computer which is' located in the law library.                            The official

then provides them to the offender/                     at a subsequent session,        for

the    offender    to   read   and   return       to   them   that   session.


        However,    the computer's printer at Briggs assigned prison

unit has purportedly been inoperable since mid-January 2015.

        All of these impediments have each contributed to Brigqs

inability to present his PDR in a more prompt manner.                             He assures

the Court that his delay in no way has been an attempt to delay

the process or qain some sort of unfair advantage.                          He simply

did    not   know how    to do   what   he    needed      to do.


                                             Ill



        Briggs would also show the Court that there are a number of

factors which show the Court mighc want,                       and even need,      to

address his conviction and appeal; which it is unable to do if

he is not permitted to even present it for the Court's review.

        As the Court is probably aware,                  the news media has been

reporting on the mismanagement of the Office of Violent Sex

Offender Management ("OVSOM"), and of formal investigations of

possible malfeasance7 by              OVSOM's officials.              See http://www.

chron.com/default/articie/Pei-ry-replaces-board-chair-at-sex-

                                         -    4    -
offender-agency-5429 705.php and http://www.houstonchronicie.com/

news/politics/texas/articie/Company-demands^Texas-remove-sex-

offenders-from-5594185.php.     Those reports verify that the entire

OVSOM senior staff have all .resigned under a number of malfeasance

investigations, and that the state's legislature is going to make

a number of changes in the OVSOM this session. Id.                The OVSOM is

the entity that was supervising Briggs commitment and who brought

the^criminai accusations against him.

      Briggs was tried in the 435th District Court of Montgomer

County, Judge Michael T. Seiler presiding.               jiiilge Seiler is also

the judge who appointed/choose Briggs appellate counsel.                  The

Houston Chronicle and Conroe Courier *ce reporting that as many

as eleven individuals,   before Judge Seiler for civil commitment

related matters/   have obtained his recusal for his personal bias.

See Houston Chronicle Vol.    114,       No.   86 pp.   Al and Al-2;   http://

www.houstonchronicle.com/news/houston-texas/houston/article/

Judge-in-controversial-sex-offender-program-under-5986273.php#/0;

http://www.yourhDustonnews.com/courier/news/montgomery-county-

district-court-judge-a I-;missed-f rom- three-additional-civil/

article 8c478ce2-f6b7-5b8d-bl51-...;            and http://www.yourhouston

news. com/courier/news/montgomef.-y-county-district-court- judge-s-

recusal-granted-in-civil/article c0ba8c94-ee4e-5284-bl6d-04dc4d

99a      The papers report that Judge Seller's 2008 and 2012

campaigns involved him describing himself as a "prosecutor to

judqe the predators".    Judge Seiler appeac^d before a 2011

meeting of the Montgomery County Republican women and was asked

a question about the effectiveness of castration at preventing


                               -     5   -
reoffending.      The Conroe Courier quoted Judge Seiler. as stating

"The castration       would    have    to       kind     of    occur    at   neck level."

That meeting is to have occured on September 22, 2011.                                In March

of 2013, Judge Seiler appeared before a Woodlands-based Tea

Party group,     Texas Patriots PAC,                 to explain his role in the

civil commitment proceedings and in criminal proceedings for

violation of civil commitments.                      Judge Seller called those who

appeared.before his court "psychopaths" who can't be treated

because they "like what they like".                           During a PowerPoint

presentation to the group,             the judge compared those appearing in

his court to the fictional character,                          the cannibalistic serial

killer, Hannibal Lector.              The judge suggested to the potential

donors that juries take so long deliberating cases in his court

because "they just want to make it look official".                               He went on to

suggest that if the.legislature would amend the Code to remove

the right to a jury trial.,            he could "get through all 35,000 sex

offenders (currently in Texas prisons) pretty quickly."

        On September 4, 2014,          Senior Judge Sharolyn Wood recused

Judge Seiler in the civil commitment violation case of Joseph

Calzada.     On October 30,         2014, Judge Seiler was ordered off the

civil    commitment     case   of   James        Richards.         On    December   11,   2014,

Judge Seiler was removed from from six cases by Senior Judge Ned

Dean for either reasonably questionable impartiality or a

personal bias against the subject matter or a party involved in

the respective cases.           On January 6, 2015, visiting Judge Joseph

J.   "Ted"   Halbach,   Jr.    from the 333rd Civil Court                      in Houston,

removed Judge Seller from three more civil commitment related



                                            -    6   -
cases.        In the January 6th hearings the state did not contest

the    need    for    the    recusals.


        Senator John Whitmire,             who chairs        the Senate Criminal

Justice Committee, which oversees the civil commitment program

and the state's criminal justice processes,                       confirmed that the

state Commission on Judicial Conduct has launched an investigation

into Judge Seller's actions.                    Senator Whitmire has been publicly

quoted as saying "By his own actions and comments,                       I think this

judge [Michael Seiler] has made himself nonfunctional in hearing

these cases" and "I think the judge has demonstrated he can't

handle,       shouldn't handle these cases".


       Judge Seiler,           Briggs'    trial judge, has made it clear that

he believed that Briggs was some sort of "psychopath" who like

all    sex offenders/          needed    to be castrated at        the neck because he

is comperable to Hannibal Lector,-                       That belief being based upon

his personal, publicly stated/ prosecutorial bias.

                                         CONCLUSION



       These ongoing public accusations/                     investigations/   and

impedimants facing Briggs should/ at the least/                       raise some

concern as to whether Briggs could have obtained a fair trial

and appeal.          The Court's preventing him from even presenting

his claims/          especially in these present circumstances,                should

be    reconsidered.



       WHEREFORE,           PREMISES CONSIDERED,           and in light of the

foregoing, Petitioner Briggs prays this Honorable Court



                                            -    I   -
reconsider its February 26,   2015 order denying him an extension

of time to file his PDR.    Upon that reconsideration,                 Briggs

prays the Court grant him a reasonable extension* perhaps 30

days.


                                               Respectfully submitted/




                                               Darius D. Briggs        #1856005
                                               9601 Spur 591
                                               Amarillo,   Texas       79107-9606



                        UNSWORN       DECLARATION



        I, Darius Briggs, being presently imprisoned in Potter

County, Texas, and under penalty of perjury, do hereby affirm

that the foregoing facts are true and correct.


Executed on this the oj7 /X       day of SV4 AcA.                         .,   2015




                                               Petitioner/At" f iant




                                  -    8   -
                    CERTIFICATE   OF   MAILING   AND   SERVICE



       1/ Darius Briggs,     being presently imprisoned in Potter

County/ Texas/ and under penalty of perjury, do hereby affirm

that I have delivered a copy of. Plaintiff's motion for

enlargement of time and Petitioner's motion for rehearing, to a

TDCJ official, first-class postage prepaid, for mailing to:

Clerk of    the    Court

Texas Court of Criminal Appeals
P.O.   Box 12308/     Capitol Station
Austin,    Texas     78711-2308



Nathaniel    Munier
207 w- Phillips Street
Conroe,    Texas     77301


State Prosecuting Attorney
P.O.   Box 12405,     Capitol Station
Austin,    Texas     78711-2405



on this the 2 1 /a day of S*7